UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID HILDERBRAND, DAVID KIDERMAN,
RYAN DETZEL, and MARK MILLER,

                            Plaintiffs,

                     -v.-                             16 Civ. 4040 (KPF)

DOWNING INVESTMENT PARTNERS, LP,                           ORDER
DOWNING PARTNERS, LLC, 3SI SYSTEMS,
LLC, IVC HEALTHCOM, LLC, DAVID W.
WAGNER, and MARC M. LAWRENCE,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      On September 25, 2020, Defendant Jeff Rice was voluntarily dismissed

from this case. (Dkt. #298). The case remains stayed as to the remaining

Defendants pending the resolution of the bankruptcy proceedings of

Defendants Wagner and Lawrence. (See Dkt. #295). Accordingly, the parties

remaining in this action are hereby ORDERED to file a joint status letter on or

before May 31, 2021, informing the Court of the status of bankruptcy

proceedings and any other relevant developments.

      SO ORDERED.

Dated:      May 4, 2021
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge

A copy of this Order was emailed by Chambers to:

Marc Lawrence at: marc.lawrence@live.com
